UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
BI SOLUTIONS, LLC,                             )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 09-1477 (RMC)
                                               )
STANLEY CAMPBELL,                              )
                                               )
                                               )
               Defendant.                      )
                                               )


                                  MEMORANDUM OPINION

               Sharon Pratt, Keith Taylor, and Stanley Campbell are equity members of a Virginia

limited liability company called BI Solutions, LLC, each holding a 30% equity interest. On July 23,

2009, the company filed a complaint against Campbell, Chair of the Board, in the Superior Court for

the District of Columbia, alleging breach of contract, breach of implied duty of good faith and fair

dealing, and breach of fiduciary duties. See Def.’s Notice of Removal (“Def.’s Notice”) [Dkt. # 1],

Ex. 1 (Complaint). Mr. Campbell, proceeding pro se, filed a counterclaim, alleging, among other

things, violations of 15 U.S.C. § 1125. He then noticed removal to this Court, claiming that this

Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331. See Def.’s Notice at 2. For

the reasons set forth below, this Court lacks jurisdiction and will remand this case to Superior Court.

               “When it appears that a district court lacks subject matter jurisdiction over a case that

has been removed from a state court, the district court must remand the case.” Republic of Venez.

v. Philip Morris, Inc., 287 F.3d 192, 196 (D.C. Cir. 2002); see 28 U.S.C. 1447(c). Additionally,

“[i]t is well established that a federal court cannot act in the absence of jurisdiction, and that
jurisdictional issues may be raised by the court sua sponte.” Am. Library Ass’n v. FCC, 401 F.3d

489, 492 (D.C. Cir. 2005) (internal citations omitted). Federal district courts have original

jurisdiction over civil actions arising under federal statutes. 28 U.S.C. § 1331. Plaintiff’s claims

here all arise under state law or common law. Defendant raises a federal claim in his First Amended

Counterclaim, see Def.’s Notice, Ex. 3, but “a counterclaim – which appears as part of the

defendant's answer, not as part of the plaintiff’s complaint – cannot serve as the basis for ‘arising

under’ jurisdiction.” Holmes Group, Inc. v. Vornado Air Circulation Sys., 535 U.S. 826, 831 (2002).

Thus, there is no federal question jurisdiction here.

               Federal district courts also have original jurisdiction over civil actions where the

amount in controversy exceeds $75,000 and there is diversity of citizenship between the parties. See

28 U.S.C. § 1332. A court lacks diversity jurisdiction if there are litigants from the same state on

opposing sides of the controversy. See id. § 1332(a)(1); Prakash v. Am. Univ., 727 F.2d 1174, 1178

n.25 (D.C. Cir. 1984). A corporation is deemed to be a citizen of the state in which it is incorporated

and the state where it maintains its principal place of business. 28 U.S.C. § 1332(c)(1). Plaintiff BI

Solutions is a Virginia corporation with its principal place of business in Washington, D.C. Mr.

Campbell is a resident of Virginia. As both parties are citizens of Virginia, the Court lacks diversity

jurisdiction, as well. Accordingly, this case will be remanded to the Superior Court of the District

of Columbia. A memorializing order accompanies this memorandum opinion.




Date: August 7, 2009                                                   /s/
                                                        ROSEMARY M. COLLYER
                                                        United States District Judge



                                                 -2-